Citation Nr: 1403456	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  04-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Chisolm, Chisholm, and Kilpatrick, Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to October 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2002 rating decision issued by the Regional Office (RO) in Albuquerque, New Mexico.  The case was remanded by the Board for additional development on multiple occasions, most recently in April 2011.  After such development was completed pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), the case was returned to the Board and the Board denied the Veteran's claim in a July 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR) in which they agreed to vacate the Board's July 2012 decision, agreeing that the Board did not adequately explain why it determined that a November 2010 medical specialist's opinion was more probative than two VA examiners' opinions. The JMR was implemented by the Court in a February 2013 Order.  The case has resultantly been returned to the Board.

The Veteran testified before a Veterans Law Judge in October 2005.  That individual is no longer employed at the Board.  The Veteran was offered the opportunity for another hearing before a current Veterans Law Judge, but the Veteran declined an additional hearing and requested that his case be considered on the evidence of record.  


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder that was caused or made worse by a disease or injury in service, nor did he develop a psychosis within one year of his service.

2.  Personality disorders are considered congenital or developmental defects by regulation and are not subject to service connection.
 

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as bipolar disorder, was not present in service and was not caused or made worse by a disease or injury in service, nor may a psychosis be presumed to have been incurred in service.  The Veteran's psychiatric disorder developed many years after service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Personality disorders are not considered diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters that explained how VA could assist him with developing evidence in support of his claim as what the evidence needed to show in order to establish service connection for an alleged disability in January 2001, December 2004, April 2007, and April 2011.  The April 2007 letter also explained the general criteria for assigning ratings and effective dates.  Additionally, at the October 2005 hearing, the Veterans Law Judge noted the issue on appeal and provided a basic explanation of it.  The Veteran indicated actual knowledge of the elements necessary to support service connection by presenting testimony and evidence in support of these criteria. In correspondence dated October 22, 2013 the Veteran's attorney expressly waived any VCAA notice errors.  

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  The Veteran was provided two VA psychological evaluations in connection with his claim at which time the Veteran was provided the opportunity to fully describe his history and symptoms.  Additionally, the Board obtained an expert medical opinion that was based on a review of the entire record and which articulated conclusions that were supported by a rationale that considered the pertinent history and clinical features of the Veteran's psychiatric disorder and explained the medical principles underlying the conclusion which was reached by the examiner.  The Veteran's attorney submitted a private medical opinion in October 2013 with a waiver of RO consideration.  There is no indication that additional records or other evidence exists which is relevant to the Veteran's claim.

The Board therefore finds that VA satisfied the obligations of the VCAA in this case.

Service connection

The Veteran contends that he developed a psychiatric disability, currently diagnosed as bipolar disorder, as a result of his military service.  Alternatively, he contends that he had a preexisting psychiatric disorder that was permanently aggravated by his military service.  
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The Veteran's current diagnosis of bipolar disorder is a mood disorder and not a psychosis, so this provision does not apply.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders are not considered diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9.

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).  Thus, while a demonstration of symptom continuity could support a nexus between a psychosis and service, it is insufficient to establish a nexus between a mood disorder such as bipolar disorder and service.  The Board notes that while the Veteran has at times in the past been diagnosed with schizophrenia and/or schizoaffective disorder, he is not currently diagnosed with any type of psychosis.  

There are also specific requirements for establishing service connection for posttraumatic stress disorder (PTSD) which are set forth at 38 C.F.R.§ 3.304.  Those requirements differ depending on whether a Veteran's PTSD is allegedly based on combat, fear of hostile military or terrorist activity, or personal assault. However, although during his prosecution of  this claim the Veteran alleged that he had PTSD due to service, he is not currently diagnosed with PTSD.  While at times in the past the Veteran was diagnosed with PTSD by private providers, this was not necessarily related to the Veteran's service but more often to his childhood history of abuse.  Further, none of the diagnoses were supported by an explanation of how the diagnostic criteria for PTSD were met.  The Veteran was examined twice by VA during the course of his claim and was not diagnosed with PTSD on either occasion.  Additionally, upon review of the claims file a medical expert did not diagnose PTSD.  Even the private opinion submitted by the Veteran's attorney in October 2013 did not diagnose PTSD.  These additional requirements are therefore not applicable.

The Veteran's entrance examination is not part of his medical file, although application of the presumption of regularity leads to the conclusion that an entrance examination was conducted in the usual course of business. Thus, there is no indication that any disease or defect was noted at entry.  

In October 1959, during service, the Veteran was hospitalized at a military hospital following what he described as suicide attempt that same day. He was found with a superficial self-inflicted laceration to his left wrist, which he characterized as a suicide attempt. This attempt reportedly followed a phone call with his girlfriend. He gave a history of episodic depression beginning in high school, and continuing during service. He also reported feelings of extreme anxiety and sleeplessness. During his time in service, he had been AWOL on five separate occasions, for which he'd received three Article 15's and two summary courts martial. A October 1959 hospitalization summary described him as mildly depressed, apathetic, helpless, immature, and impulsive. He did not manifest excessive depression or psychotic ideation. No physical abnormalities were noted on examination. During his hospital stay, he was described as mildly, but not excessively, depressed. His apathy was also noteworthy, according to the examiner. At no time did he exhibit any evidence of psychosis. The final impression was of a character behavior disorder which would likely preclude his retention in service.

October 1959 clinical treatment notes indicate that on the day of admission, he was somewhat morose, but not depressed. He was described as an 'extremely immature individual with [a] long history of excessive drinking and acting out behavior.' Another initial examiner described the Veteran as 'quite depressed' with 'some rather severe mental problems.' The final impression was that the Veteran had a 'severe character and behavior disorder.' A November 1959 treatment summary indicated the Veteran exhibited an emotional instability reaction, chronic and severe. This reaction was noted to exist prior to service, and service separation was recommended. The Veteran was separated from service effective October 21, 1959.

The Veteran was admitted to a VA medical center in March 1971 for treatment of alcoholism. He also reported use of other recreational drugs. He was noted to be somewhat depressed at admission, complaining of anxiety and fear. He cooperated with his treatment, and was noted to be relatively intelligent. A history of hospitalization in 1969 for treatment of a head injury was noted, and he reported private hospitalization for detoxification earlier in 1971. He reported working in the past as a welder and cabinet installer. Regarding his alcoholism, the Veteran reported drinking since age 14. He was diagnosed with alcoholism and afforded inpatient treatment.

Private hospital records dated in December 1971 indicate a diagnosis of schizophrenia, schizo-affective type, depressed, with unspecified drug dependence. Later that month, this diagnosis was changed to psychotic depressive reaction, with episodic excessive drinking.

In February 1973, the Veteran was again hospitalized at a VA medical center for treatment of alcohol and drug addiction. A schizoid personality was also diagnosed. This diagnosis was later changed to schizophrenia, chronic, paranoid type. The Veteran was again hospitalized at a private psychiatric facility in January 1974 to February 1974, at which time he was diagnosed with schizo-affective schizophrenia. An August 1974 treatment summary from a private psychiatrist listed the Veteran's diagnosis as paranoid schizophrenia.

In March 1976, a letter was received from M.R., his ex-wife. Ms. R. stated that during their marriage, the Veteran was unable to hold a job for any length of time, as he had 'a lot of back problems.' She also stated he had 'many days of depression' and deserted her while she was five months' pregnant with their first child. The Veteran was unable to handle stress or responsibility, according to Ms. R. He also reported a frequent headaches, allegedly related to a metal plate in his head.

The Veteran was afforded a VA medical examination in April 1976, at which time he gave a history of extensive alcohol use following service. He had not been employed since 1969, and was receiving Social Security disability benefits. Current symptoms included feelings of shakiness and nervousness. Loud noises and crowds also bothered him. He claimed his most recent hospitalization was in 1971, for depression. Some auditory hallucinations were reported. He denied any current drug or alcohol use. A personality disorder, resulting in severe incapacity, was diagnosed.

In May 1980, the Veteran was seen at a private psychiatric center for depression. He described various stresses and worries related to financial and other issues. His mood was characterized as depressed and somewhat paranoid. Some suicidal thoughts were also noted. The initial diagnostic impression was of depressive neurosis. He returned to the center in July 1980 for further treatment, at which time a differential diagnosis of manic-depressive illness was given. Subsequent diagnoses in 1980 and 1981 included depression and dysthymic disorder.

A July 1994 private treatment record noted a diagnosis of bipolar disorder, for which the Veteran was receiving medication and treatment. A date of onset was not provided. An October 1996 VA clinical notation indicated the Veteran had a diagnosis of bipolar disorder.

In October 2005, the Veteran testified before a Veterans Law Judge, seated at the RO. He described his "suicide attempt" and disciplinary problems during service, and stated he was first treated post-service for psychiatric symptoms in 1960. He also stated he was involved in a bar fight during service, and had PTSD as a result of this incident.

A VA psychiatric examination, conducted by C.M., Ph.D., was afforded the Veteran in February 2009. He reported his family was dysfunctional growing up, as both parents were alcoholics. He also reported verbal and physical abuse by his parents, and sexual abuse by an 'older woman.' He also reported poor social relationships growing up, stating he was extremely withdrawn in school. He failed several grades in school, and was eventually expelled. He stated he began drinking alcohol at age 8; however, he denied other drug use. Onset of depression during high school was also reported. He stated that during service, he was extremely fearful he might be sent to a combat zone during the Korean War. His disciplinary actions and hospitalization during service were noted by the examiner. The Veteran reported approximately 10 suicide attempts since service, but the examiner could find no record of this number of attempts. He reported continuous psychiatric treatment for 40 years following service. On objective examination, the Veteran was found to be a poor historian. After reviewing the claims file and examining the Veteran, the examiner diagnosed bipolar disorder, with alcohol abuse, in remission. The examiner concluded it was as likely as not the Veteran's bipolar disorder preceded his alcohol abuse. The examiner also concluded the Veteran's psychiatric and behavioral problems preceded his enlistment in the service.

Another VA psychiatric examination before a different examiner, M.R., M.D., was afforded the Veteran in October 2009. His claims file was reviewed in conjunction with his examination. The examiner noted that the Veteran reported childhood abuse prior to service, but did not have any psychiatric treatment at that time. His suicide attempt in service was also noted. Thereafter, the Veteran was not again treated for a psychiatric disability until 1971, when he was treated for drug and alcohol abuse. Subsequent diagnoses included a personality disorder, depressive neurosis, and bipolar disorder. After reviewing the claims file and examining the Veteran, the examiner diagnosed bipolar disorder. The examiner considered a diagnosis of PTSD, but determined the criteria for such a diagnosis were not met. Regarding the onset of the Veteran's bipolar disorder, the examiner could not give a date of onset without resorting to speculation, as the Veteran had substance abuse issues for many years after service. The examiner concluded nonetheless that it was at least as likely as not that the Veteran's bipolar disorder began during service, as his suicide attempt and depressive symptoms were likely manifestations of his bipolar disorder.

In November 2010, a VA psychiatrist, F.S., M.D., provided a medical opinion regarding the Veteran's psychiatric disability. Dr. F.S. reviewed the entire claims file prior to rendering his opinion. The Veteran's pre-service history of verbal, physical, and sexual abuse was noted, as was his reported history of alcohol use beginning at age 8. Next, Dr. F.S. noted the Veteran's in-service history, including his multiple disciplinary infractions and his October 1959 suicide attempt. Following service separation in 1959, there was little documentation regarding the Veteran's life until 1971, when he began receiving treatment for alcoholism and psychiatric symptoms. Dr. F.S. noted that the Veteran's wife described him as depressed, but did not indicate any manic behavior. After reviewing the claims file, Dr. F.S. concluded first that bipolar disorder was 'the most consistent diagnosis' given the Veteran since 1980. Additionally, Dr. F.S. concluded that a bipolar disorder did not precede the Veteran's entrance into service. He opined that the Veteran was 'clearly an emotionally disturbed young man' at service entrance due to his pre-service history of multiple abuses, and this would better explain his in-service behavior, rather than onset of a bipolar disorder of genetic origin, as there was no evidence of a mood disorder in his family history. Thus, the Veteran's in-service behavior was likely the result of a mixed personality disorder.

Dr F.S. explained that, following service, the Veteran sought and received vocational training, and continued to abuse alcohol and other drugs. While he had difficulty holding a job following service, according to his first wife's statement, this was attributed to back problems. Additionally, while his ex-wife described him as depressed, she did not describe any particular symptoms that would be attributable to bipolar disorder. Furthermore, Dr. F.S.opined that Veteran's service treatment records and other service documents did not contain enough evidence to support the conclusion made within the October 2009 VA examination report that his bipolar disorder began during service. Dr. F.S. explained that the Veteran did not report cyclical mood swings until approximately 1972, when he discontinued alcohol and drug abuse.  Prior to that time, Dr. F.S. believed that the Veteran's drug and alcohol abuse made it difficult to determine if a bipolar disorder was present. During his in-service hospitalization following his suicide attempt, he was described as mildly depressed, but no other symptoms were documented. Dr. F.S. concluded that the Veteran's emotional and behavioral problems during service were likely the result of long-standing personality problems and emotional immaturity, according to the examiner. Overall, Dr. F.S. concluded it was unlikely the Veteran's current psychiatric disorders, including bipolar disorder, were causally-related to service.

The Veteran's attorney submitted a private psychological evaluation from  D.P., PhD.  Dr. D.P. stated that he interviewed the Veteran by telephone on three occasions.  At that time, the Veteran reported that he was not physically or sexually abused as a child, but his father drank heavily.  He did poorly in school but did not have behavioral problems. He had a head injury as a child but no seizures.

After service, he had three or four arrests for alcohol related incidents.  The Veteran told the examiner that he got very depressed in service.  He was afraid that he would be sent to Korea.  He received article 15s and summary court martials in service and received a general discharge.  After the military he held several different jobs for short periods of time and was unemployed since the 1970s. He was now in poor health.  He had sleep problems.  He started drinking at age 14 and was drinking heavily by his 30s.  He used amphetamines and marijuana in his 20s.  He reported attending a detoxification program in his 30s and later at a VA facility in California.  He reported that he tried to commit suicide in service by cutting his wrists because he was depressed and 'having a lot of troubles.'  After service, he reported that he was hospitalized for being depressed and suicidal when he was about 21 and on other occasions that he did not remember. 

The Veteran reported that he was diagnosed with bipolar disorder and anxiety.  When he was younger he had anger management problems and psychotic symptoms but these were no longer a problem.  Currently, he enjoyed crafts, listening to audiotapes, and watching television and had a few friends at the senior center.

The examiner reviewed the Veteran's records and recounted his history of mental health treatment.  He diagnosed the Veteran with bipolar disorder with a history of psychotic features, sexual abuse of a child as victim, physical abuse of a child as victim, anxiety disorder NOS, alcohol dependence in sustained full remission, and rule out breathing related sleep disorder.  

The examiner opined that the Veteran's problems started in childhood but were exacerbated by his military service.  He felt that the diagnosis of personality disorder that was made in the military was inaccurate and the Veteran's behavior was more related to childhood anxiety.  He felt the Veteran made a suicide attempt in service to mask his symptoms of anxiety and trauma.  He felt that the Veteran had been misdiagnosed in the past.  He acknowledged that there was a paucity of information concerning the 10 years after the Veteran's military service, but in the early 1970s he had multiple psychotic symptoms which demonstrated a clear deterioration in his functioning since his enlistment.  He felt that the Veteran was misdiagnosed in the military because his issues were trauma based and not due to a personality disorder.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability. As an initial matter, the Board does not find that the Veteran had a psychiatric disorder at the time he entered active duty in December 1958, although the February 2009 VA examination report stated his 'psychiatric and behavioral problems preceded his enlistment in the Army.'

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  Although VA may not discount a private medical opinion merely because the private physician did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, an opinion that is speculative has limited probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  Additionally, the "probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators..." Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The February 2009 and October 2009 VA examiners concluded that the Veteran's bipolar disorder onset prior to or during service. However, these opinions are unpersuasive.

 The February 2009 examiner noted that the Veteran was a poor historian; thus, the factual foundation of a report predicated in part on the Veteran's self-reported history and symptoms is suspect.   The examiner noted the Veteran's pattern of disciplinary infractions in service as well as the "suicide attempt," which were reflective of "severe problems adjusting to military life."  He also noted that the Veteran reported social and behavioral problems, including alcohol abuse, prior to service.  However, he did not explain why these problems were reflective of a bipolar disorder as opposed to the longstanding character disorder that was identified by the doctors who observed and treated the Veteran during his service. Notably, when Dr. F.S. reviewed the record, he determined that a diagnosis of personality disorder was appropriate to describe the Veteran's behavior in service.  Notably, doctors who treated the Veteran at the time of his suicide attempt or gesture in service specifically noted that the Veteran was not especially depressed; rather, he was notably apathetic. After observation, their records specificially state that they found no evidence of a mood disorder and only a character disorder was diagnosed .  While the Febraury 2009 examiner recounted the Veteran's self-reported and documented history, he did not explain the medical basis for his conclusion that the "psychiatric and behavioral problems" that he concluded existed before service were symptoms of bipolar disorder.   Additionally, he provided no explanation for his conclusion that bipolar disorder preexisted the onset of the Veteran's substance abuse at age 8.  While he recognized that there was a gap in treatment between service and the 1970s, he did not explain how the fact that there was no evidence of mood swings or other characteristics of bipolar disorder, as explained by Dr. F.S. for more than 10 years after service, was consistent with a finding that bipolar disorder existed prior to or during service.  

Similarly, the October 2009 VA opinion does not adequately explain facts documented in the record.  While conceding that it was difficult to say without speculating when the Veteran's bipolar disorder onset given the confounding factors of his previous substance abuse and childhood abuse, the examiner nonetheless concluded that the Veteran's bipolar disorder at least as likely as not started during service.  While he had previously documented the Veteran's symptoms and history, the sole factors that he cited in support of his conclusion that bipolar disorder existed during service were the Veteran's depression and suicide attempt.  However, as previously noted medical records show that the psychiatrists who treated the Veteran at the time of the "suicide attempt" did not find that the Veteran was especially depressed.  They noted only mild depression and striking apathy.  The examiner did not explain how these observations, made during service, were consistent with a diagnosis of bipolar disorder as opposed to the character disorder identified by military doctors.  Additionally, although he acknowledged that that there was a gap in treatment for more than 10 years after service, he did not explain how this was consistent with a diagnosis of a bipolar disorder that onset during service.  There are no medical records documenting psychotic symptoms or mood swings until the Veteran sought treatment in the early 1970s.  As Dr. F.S. noted, his first behavioral health care after service was treatment for detoxification in 1971. As noted by Dr. F.S., symptoms were confounded by the Veteran's simultaneous alcohol abuse.  This presumably lead to multiple different diagnoses during this period as documented in Dr. F.S.'s report.  However, notably when the Veteran was evaluated by a VA examiner in April 1976, the diagnosis was again a personality disorder, which is consistent with the in-service diagnosis that was made in 1959.  Bipolar disorder was not consistently diagnosed until years later.

In contrast, the November 2010 medical opinion provided by Dr. F.S. considered the Veteran's behavior prior to and during service, and determined that it was consistent with long-standing personality problems and emotional immaturity.  Significantly, Dr. F.S.'s opinion is consistent with the diagnosis made by military doctors during service based on their interviews and observations of the patient while he was in service.  Dr. F.S. explained that characteristics of a mixed personality disorder exhibited by the Veteran prior to and during service included avoidance behavior, social withdrawal, impulsivity including substance abuse, affective instability with episodic dysphoria, and irresponsibility.  

While Dr F.S.noted that bipolar disorder emerges in adolescence in 20 to 30 percent of cases, he concluded that, based on the record, the better documented explanation for the Veteran's emotional and behavioral disturbances in adolescence was his abusive family situation.  He explained that while the stress of military life put additional stresses on the Veteran's inadequate coping mechanisms and resulted in an escalation in self-destructive behavior in service, there was little evidence to support the conclusion that this permanently worsened any preexisting psychiatric disorder.  Dr. F.S. explained that the evidence about the Veteran's behavior and conduct after service was much the same as what was reported prior to and during his military service.  As noted by Dr. F.S., the Veteran did not report a cyclic mood swing until after he achieved sobriety from alcohol and amphetamines in 1972.  This is supported by the sbsence of treatment records documenting psychiatric treatment for many years after service and the Veteran's medical records which do not initially show a diagnosis of bipolar disorder.  Dr. F.S. noted that the Veteran's substance abuse made it difficult to determine whether an underlying mood disorder existed in the 13 years following his discharge from service.  However, as observed by Dr. F.S., the only evidence in the claims file describing the Veteran during that period of time did not describe mood swings or psychotic symptoms, but rather was consistent with what was described prior to and during military service.  

The Board also finds that this opinion is more probative than the medical opinion that was submitted by the Veteran's attorney in October 2013.  While that examiner opined that the Veteran's symptoms during service were more consistent with an Overanxious Disorder of Childhood, the symptoms documented in the Veteran's military medical record were also previously noted by Dr.F.S. to be consistent with personality disorder. While Dr. J.P. asserted it was inappropriate to diagnose a 19 year old with a personality disorder, none of the other clinicians who examined the Veteran mentioned this.  Notably, even Dr. J.P. did not explain how the Veteran's symptoms in service were consistent with bipolar disorder.  

While he concluded that the Veteran's symptoms were aggravated by military service, he did not identify  any aspect of military service which supposedly led to a permanent aggravation in the Veteran's symptoms or which precipitated the onset of a new mood disorder such as bipolar disorder.  While he noted that this supposed aggravation culminated in the Veteran's suicide attempt, he did not address the findings made by psychiatrists at the time of this occurrence to the effect that the Veteran seemed only mildly depressed and did not display excessive depression or psychotic symptoms despite his acting out behavior.  He acknowledged that there was limited information about the 10 years following the Veteran's discharge, and premised his conclusion that there was a "clear deterioration in functioning" since the Veteran's enlistment on symptoms and functional impairments documented in 1971 and later.  He does not explain why symptoms documented more than 10 years after service would be reflective of aggravation of a mental disorder during service without any evidence of similar symptoms in the first 10 years after service. Dr. F.S. noted that the opposite was true; documentation of symptoms in the 13 years after service was sparse but reflected similar symptoms as the Veteran endorsed prior to and during service rather than the type of symptoms which he experienced later in life.  Notably, symptoms documented in and after 1971 are entirely different than the symptoms which were documented in service.  For example, no psychotic symptoms whatsoever were noted at any time during service, including at the time of the claimed suicide attempt, as reported by military doctors.    

The Board acknowledges that the Veteran also opined that his psychiatric disorder onset during service or within a year thereof.   Generally, a layman would not be able to distinguish manifestations among diagnoses. However, in view of some positive evidence linking a post service diagnosis to in-service manifestations, his evidence is competent. The Board notes, however that the Veteran has been found by several examiners to be a poor historian, with an unreliable distant memory. He has himself mischaracterized his medical history to VA. For example, at his October 2005 personal hearing, he reported that he was treated at a private psychiatric hospital in California in 1960, approximately one year after service separation. Medical records from this facility, however, indicate his first admission was in 1971, not 1960, as claimed by the Veteran. Also during his October 2005 hearing, the Veteran admitted that his memory of events which occurred during service and shortly thereafter was 'very poor.' Thus, the Board does not find his assertions regarding the origin of his bipolar disorder to be credible or probative, at least to the degree these claims conflict with the medical opinion of Dr. F.S., who concluded the Veteran's bipolar disorder had its onset many years after service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


